Citation Nr: 0018062	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an earlier effective date prior to August 23, 
1993, for the award of service connection and a 100 percent 
rating for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1981.  

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from March and July 1998 rating decisions.  


FINDINGS OF FACT

1.  By a November 1981 administrative decision, the agency of 
original jurisdiction determined that VA benefits were not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  

2.  The veteran filed another claim for service connection 
for mental illness in July 1989; a note in the veteran's file 
indicates that the claim was disposed of administratively 
because of the character of discharge.  

3.  The veteran filed another claim for service connection 
for a mental disorder in April 1992; in August of that year 
the veteran was notified by letter of the denial of his 
claim, the reason being that the character of discharge 
constituted a bar to the payment of VA benefits.  

4.  The veteran filed another claim for service connection on 
August 23, 1994, at which time, he submitted a DD 214, issued 
on August 22, 1994, that shows that the veteran's character 
of discharge was upgraded in June 1994.  

5.  Service connection was denied for schizophrenia, 
undifferentiated type in a December 1994 rating decision, as 
well as in the subsequent rating decision, in September 1995.  

6.  The RO granted service connection for paranoid 
schizophrenia in a March 1998 rating decision, and the 
effective date of the award was set at August 23, 1994.  

7.  By a July 1998 rating decision, the RO granted an earlier 
effective date of August 23, 1993, for the award of service 
connection for paranoid schizophrenia.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 23, 
1993, for an award of service connection and a 70 percent 
evaluation for paranoid schizophrenia have not been 
satisfied.   38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.400, Part 4 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question is whether the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, whether the appellant has submitted a claim 
that is plausible or capable of substantiation.  The Board 
concludes, however, for reasons summarized below, that the 
law, and not the evidence, is dispositive of the appellant's 
claim for an earlier effective date for the award of service 
connetion.  Therefore, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Specifically with respect to direct 
service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400.  

In the veteran's case, the initial claim of service 
connection was filed within the one year period, but was 
denied.  By a November 1981 administrative decision, the 
agency of original jurisdiction determined that VA benefits 
were not payable unless the period of service on which the 
claim is based was terminated by a discharge or release under 
conditions other than dishonorable.  The veteran did not 
initiate an appeal with respect to this determination.  

Likewise, in July 1989, the veteran filed another claim for 
service connection for mental illness .  A note in the 
veteran's file indicates that the claim was disposed of 
administratively because of the character of discharge.  The 
veteran filed another claim for service connection for a 
mental disorder in April 1992.  In August of that year the 
veteran was notified by letter of the denial of his claim.  
The reason for this determination, again, was that the 
character of discharge constituted a bar to the payment of VA 
benefits.  

The veteran filed another claim for service connection on 
August 23, 1994.  At that time, he submitted a DD 214, issued 
on August 22, 1994, that shows that the veteran's character 
of discharge was upgraded in June 1994.  A statement from the 
Department of the Army is to the effect that the veteran's 
character of discharge had been changed to honorable.  

Service connection was denied for schizophrenia, 
undifferentiated type in a December 1994 rating decision, as 
well as in the subsequent rating decision, in September 1995.  
However, the RO granted service connection for paranoid 
schizophrenia in a March 1998 rating decision, and the 
effective date of the award was set at August 23, 1994.  By a 
July 1998 rating decision, the RO granted an earlier 
effective date of August 23, 1993, for the award of service 
connection for paranoid schizophrenia.  

The veteran contends that he is entitled to an effective date 
earlier than August 23, 1993, for the award of service 
connection and a 100 percent rating for paranoid 
schizophrenia.  In particular, he has argued that the 
effective date of the award should be from the date of the 
original claim for service connection.  The veteran and his 
representative contend that he should not be held accountable 
for error made by the service department with respect to his 
character of discharge.  The veteran states that he was 
admitted into the military wrongfully because of his existing 
psychiatric disorder.  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a Board established under 10 
U.S.C. 1552 or 1553, or because of other corrective action by 
competent military naval, or air authority, the award will be 
effective from the latest of these dates:  

(1)  Date application for change, 
correction, or modification was filed 
with the service department, in either an 
original or a disallowed claim; 

(2)  Date of receipt of claim if claim 
was disallowed; or 

(3)  One year prior to date of reopening 
of disallowed claim. 

38 C.F.R. § 3.400(g).  

In the instant case, the date of that the application for 
modification was filed with the service department was on 
April 6, 1992, as indicated by the DD Form 214.  The date of 
the receipt of the claim was August 23, 1994.  It is clear 
that the RO granted the benefit from one year prior to the 
date of the reopening of the disallowed claim-i.e., August 
23, 1993.  The veteran is advised that the effective date of 
the award of service connection, based on corrective action 
by the service department, is the latest of the above-
mentioned dates.  On these bases, an effective date prior 
August 23, 1993, is not warranted.  The Board notes that the 
veteran has requested an effective date from 1981, the date 
of his original claim.  However, the Board finds that this 
claim has no legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than August 23, 1993, for the award 
of service connection and a 100 percent rating for paranoid 
schizophrenia is denied.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

